COMMENTS
Status of the Application
Receipt is acknowledged of a responsive amendment dated 06/17/2021.
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 9-12 and 14-36 are allowed.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The claims are allowed for the reason that a thorough search demonstrated the prior art does not teach or fairly suggest applicants’ claimed method of producing a DNA-encoded chemical entity.  Specifically, the newly added limitation in the 06/17/2021 response adding that “wherein the bifunctional linker has a single functional group that reacts with a chemical building block and a single functional group that reacts with a nucleotide, nucleotide analog, nucleoside, or nucleoside analog” is not taught or suggested in the prior art.  The two closest pieces of prior art are (1) Franch et al. (WO 2004/083427 A2, cited in IDS of 07/13/2016, of record) and (2) Rasmussen (U.S. PGPub 2013/0237459 A1, cited in IDS of 06/17/2021.  The closest embodiments taught or suggested by these two prior art references do not disclose a “bifunctional linker has a single functional group that reacts with a chemical building block and a single functional group that reacts with a nucleotide, nucleotide analog, nucleoside, or et al.  The present claims specifically omit embodiments with a linker comprising an oligonucleotide with 5’- and 3’-termini that can react with other nucleic acids.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached M-F 10-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  

Primary Examiner, Art Unit 1639